DETAILED ACTION
This is an Office action based on application number 16/169,932, filed 24 October 2018. Claims 1-9 and 11-21 are pending. Claims 19-20 are withdrawn from consideration due to Applicant’s election. Claim 10 is canceled.
Amendments to the claims, filed 19 January 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Objection to the abstract, made of record in the previous Office action, is withdrawn due to Applicant’s amendments in the response filed 19 January 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Newly added claim 21 recites the limitation “a single layer tape provided in rolls” in line 2. There is no support for a tape consisting of a single layer. The original disclosure and the instant claim require at least a tape structure and a pressure-sensitive adhesive coating (i.e., more than two layers).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 14, 17-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “wherein the self-release properties of the pressure-sensitive adhesive of the tape is formulated to be able to peel away once the caulk is added” in lines 1-3. It is unclear what is required of the formulation of the pressure-sensitive adhesive to be able to be peeled away once caulk has been added.
	For the purpose of prosecution, any pressure-sensitive adhesive composition is construed to meet the limitations of the claim.

Claims 6 and 14 do not remedy the deficiencies of parent claim 5 and are rejected under the same rationale.

Claim 14 further recites the limitation “wherein the peel is provided via a manual-pull” in lines 1-2. It is unclear if the “manual-pull” is a structure present on the rapid caulk tape system, or is merely the method by which the tape is peeled (i.e., the tape is peeled manually).
	For the purpose of prosecution, the limitation is construed as the tape is manually peeled.

Claim 17 recites the limitation “the caulk” in lines 16-18. The limitation lacks antecedent basis in the claim or the claim from which it depends. While the claim does recite a “rapid caulk tape system” there is no explicitly caulk or caulking material required by the system.

Claim 18 does not remedy the deficiency of parent claim 17 and is rejected under the same rationale.

Claim 21 recites the limitation “ system consisting of a single layer tape provided in rolls” in line 2, and then goes on to recite that the tape has a pressure-sensitive adhesive coating on a bottom surface in lines 7-8 (i.e., the tape comprises a backing/substrate and an adhesive, which is more than a single layer).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 3 recites the limitation “wherein a crease is formed along a center of the tape between said perforated lines to facilitate position of the tape in a wall corner” in lines 1-3. The claim depends from claim 1, which, as amended, recites the same requisite crease in lines 4-5.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5-8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dahmen (US Patent No. 2,174,567) (Dahmen) in view of Tuoriniemi (US Patent No. US 6,444,307 B1) (Tuoriniemi) and Lian et al. (US Patent Application Publication No. US 2008/0085366 A1) (Lian).

Regarding instant claims 1-3, 13, and 16, Dahmen discloses a striping tape made of a single piece of adhesive covered tape <15> having two rows of perforations <16> and <17> longitudinally thereof and having the face sides <18> and <19> covered with adhesive and material <20> between the rows of perforations that is free from any adhesive. Dahmen goes on to disclose that when the adhesive covered tape is applied to a surface for the use, the medial portion of material <20> is removed by tearing along the lines or rows of perforations <16> and <17> and leaving an opening between the sides <18> and <19> in which as stripe is painted (Figure 4; page 2, first column, lines 11-22).
	In a separate embodiment, Dahmen discloses the striping mask is roll packed (page 1, column 1, lines 26-32), which is construed to meet the limitation of “a tape provided in rolls” as required by the claims.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the separate embodiments of Dahmen to form a striping tape having the perforations and adhesive/non-adhesive regions that is roll packed as the embodiments are considered to be readily combinable with each other.
	Dahmen does not explicitly disclose the pressure sensitive adhesive and the release coating. Dahmen, further, does not explicitly disclose that the tape is planar when removed from the roll. Dahmen does not explicitly disclose that the tape is used 
	However, Tuoriniemi discloses a roll of masking tape comprising an elongated backing layer having a first and second surface, wherein said first surface has an outermost layer of pressure sensitive adhesive, and said second surface has an anti-stick coating that provides an easy release of the pressure sensitive adhesive (Claim 1). Tuoriniemi further illustrates that the masking tape is planar when unrolled (FIG. 2).
	Further, Lian discloses a caulking or grouting method comprising providing a roll of tape comprising two elongated adhesive strips formed on an adhesive backing, wherein the adhesive strips are spaced apart such that a channel is formed between said strips, wherein caulking is applied in the channel formed when the tape is applied to a surface and the backing material is peeled away (Claim 1).
	The tape roll construction is construed to be similar to that of Dahmen in both tape constructions provide a masking means for applying a flowable substance to a surface in a specific, straight-line pattern.
	Further, Lian discloses a tape roll that is folded along a centerline in the channel between the adhesive strips (Claim 1). Lian teaches that the folded edge insertable to allow for operation of the intended use of the tape in corner application (page 2, paragraph [0020]). Said fold is construed to form a crease as required by the instant claim.
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to formulate the adhesive regions of Dahmen using the pressure sensitive adhesive of Tuoriniemi. The KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Furthermore, it would have been obvious to one of ordinary skill in the art to apply the anti-stick coating of Tuoriniemi to the side of the striping tape opposite of the adhesive of Dahmen. The motivation for doing so would have been provide easy release of the pressure sensitive adhesive tape when stored as a roll. Further, it would have been obvious to form the tape roll of Dahmen such that is planar when unrolled as illustrated by Tuoriniemi as the planar arrangement is an art recognized form of storing and dispensing a masking tape. Further, it would have been obvious to use the tape construction of Dahmen in the application of a caulking or grouting material as disclosed by Lian. The motivation for doing so would have been that Lian illustrates that a tape having a similar construction to that of Dahmen is capable of being used in the application of grout or caulking; thereby, expanding the use of the tape roll of Dahmen. Further, it would have been obvious to form a centerline fold in the tape roll of Dahmen as taught by Lian. The motivation for doing so would have been that a folded tape roll is easily applicable to corners, which would necessarily increase the ease of application of paint/grout/caulking to corners.
	Therefore, it would have been obvious to combine Tuoriniemi and Lian with Dahmen to obtain the invention as specified by the instant claims.

Regarding instant claim 5, the pressure sensitive adhesive of the prior art combination is construed to meet the limitation of the instant claim specific limitations or the formulation.

Regarding instant claim 6, Dahmen discloses that a stripe is painted using the striping tape (page 2, column 1, lines 17-22), wherein said stripe is construed to be uniform and straight.

Regarding instant claim 7, the prior art combination does not explicitly disclose the limitation that the perforated lines are punch-pierced; however, the limitation is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the instantly claimed punch-piercing process and given that the perforated lines of the prior art meet the 

Regarding instant claim 8, the prior art combination discloses a masking tape combination in the form of a roll, as cited above, which is construed to meet the limitation that the rolls are sequentially wound tape.

Regarding instant claim 11, the prior art combination encompasses an embodied masking tape that is substantially identical to the tape system of the claim, and one of ordinary skill in the art would expect both the embodied masking tape and the tape system of the claims to have the same properties including the instantly claimed flexibility Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Furthermore, the prior art combination does not explicitly disclose the claimed wall corner. However, the surface to which the tape system is applied is an intended use of the tape system, which is not construed confirm patentability to the claim. A recitation of the intended use of the claimed invention must result in a structural 

Regarding instant claim 12, the prior art combination does not explicitly disclose that the masking tape is able to be flexibly conformed to a bath enclosure. However, the surface to which the tape system is applied is an intended use of the tape system, which is not construed confirm patentability to the claim. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding instant claim 14, the prior art combination does not explicitly disclose that masking tape system is peeled via a manual-pull; however, manual removal of a masking tape is construed to be an intended use limitation of the tape system. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding instant claim 15, Dahmen does not explicitly disclose the specific caulk smoothing tool.

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the tool of Lian with the masking tape system of Dahmen. The motivation for doing so would have been that when the masking tape system of Dahmen is used in the application of grout or caulking, said grout or caulking can be smoothed and excess material removed.
	It is noted that the prior art combination does not explicitly disclose that the tool is removably attached to a starting end of the roll. However, the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP § 2144.04.

Regarding instant claim 17, Dahmen discloses a striping tape made of a single piece of adhesive covered tape <15> having two rows of perforations <16> and <17> longitudinally thereof and having the face sides <18> and <19> covered with adhesive and material <20> between the rows of perforations that is free from any adhesive. Dahmen goes on to disclose that when the adhesive covered tape is applied to a surface for the use, the medial portion of material <20> is removed by tearing along the 
	In a separate embodiment, Dahmen discloses the striping mask is roll packed (page 1, column 1, lines 26-32), which is construed to meet the limitation of “a tape provided in rolls” as required by the claims.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the separate embodiments of Dahmen to form a striping tape having the perforations and adhesive/non-adhesive regions that is roll packed as the embodiments are considered to be readily combinable with each other.
	Dahmen does not explicitly disclose the pressure sensitive adhesive and the release coating. Dahmen, further, does not explicitly disclose that the tape is planar when removed from the roll. Dahmen does not explicitly disclose that the tape is used as a rapid caulk tape system. Dahmen does not explicitly disclose a crease formed along a center of the tape.
	However, Tuoriniemi discloses a roll of masking tape comprising an elongated backing layer having a first and second surface, wherein said first surface has an outermost layer of pressure sensitive adhesive, and said second surface has an anti-stick coating that provides an easy release of the pressure sensitive adhesive (Claim 1). Tuoriniemi further illustrates that the masking tape is planar when unrolled (FIG. 2).
	Further, Lian discloses a caulking or grouting method comprising providing a roll of tape comprising two elongated adhesive strips formed on an adhesive backing, wherein the adhesive strips are spaced apart such that a channel is formed between said strips, wherein caulking is applied in the channel formed when the tape is applied 
	The tape roll construction is construed to be similar to that of Dahmen in both tape constructions provide a masking means for applying a flowable substance to a surface in a specific, straight-line pattern.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to formulate the adhesive regions of Dahmen using the pressure sensitive adhesive of Tuoriniemi. The motivation for doing so would have been that pressure sensitive adhesives are art-recognized adhesive compositions that are suitable for the formation of masking tapes. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Furthermore, it would have been obvious to one of ordinary skill in the art to apply the anti-stick coating of Tuoriniemi to the side of the striping tape opposite of the adhesive of Dahmen. The motivation for doing so would have been provide easy release of the pressure sensitive adhesive tape when stored as a roll. Further, it would have been obvious to form the tape roll of Dahmen such that is planar when unrolled as illustrated by Tuoriniemi as the planar arrangement is an art recognized form of storing and dispensing a masking tape. Further, it would have been obvious to use the tape construction of Dahmen in the application of a caulking or 
	Regarding the limitation “wherein the self-release properties of the pressure-sensitive is formulated to be able to peel away once the caulk is added”, the pressure sensitive adhesive of the prior art combination is construed to meet the limitation of the instant claim specific limitations or the formulation.
	Regarding the limitation “wherein the tape once peeled away leaves behind a straight and uniform line of the caulk”, Dahmen discloses that a stripe is painted using the striping tape (page 2, column 1, lines 17-22), wherein said stripe is construed to be uniform and straight.
	Regarding the limitation “wherein the pressure-sensitive adhesive comprises a glue”, the prior art combination discloses a pressure sensitive adhesive, as cited above, which is construed to fall within the general scope of “glue”.
	Therefore, it would have been obvious to combine Tuoriniemi with Dahmen to obtain the invention as specified by the instant claims.

Regarding instant claim 18, the prior art does not explicitly disclose that the rapid caulk tape system further comprises a set of instructions. However, the inclusion In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Id. at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981). The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. See MPEP §2111.05.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dahmen in view of Tuoriniemi and Lian as applied to claims 1 and 3 above, and further in view of Flanigan (US Patent Application Publication No. US 2010/0059162 A1) (Flanigan).

Regarding instant claim 4, Dahmen in view of Tuoriniemi and Lian discloses the tape roll system as cited in the rejection above, but does not explicitly disclose that the tape further includes even spaced silts along at least one exterior edge, wherein the slits run perpendicular to the crease.
	However, Flanigan discloses a roll of masking tape <100> comprising a plurality of perforation axes <102> that extend the width of the tape that allow the user to separate tape segments from the roll (page 1, paragraph [0031]; FIG. 1A).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the perforation axes that extend the width of the tape of Flanigan to the tape system of Dahmen in view of Tuoriniemi and Lian. The motivation for doing so would have been to permit a use of the tape system to easily separate segments of the tape while performing the intended use of the tape.
	Regarding the limitation “to facilitate positioning of the tape along a curved surface”, said limitation is construed to be an intended use of both the claimed tape and the claimed slits. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
	Therefore, it would have been obvious to combine Flanigan with Dahmen in view of Tuoriniemi and Lian to obtain the invention as specified by the instant claims.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dahmen in view of Tuoriniemi and Lian as applied to claims 1 and 8 above, and further in view of Sarkisian (US Patent No. 4,443,283) (Sarkisian).

Regarding instant claim 9, Dahmen in view of Tuoriniemi and Lian discloses a masking tape in the form roll of sequentially wound tape, but does not explicitly disclose a backing layer removable adhered to the pressure sensitive adhesive on the bottom surface, wherein the backing layer is removed prior to use.
	However, Sarkisian discloses a paint roll shield (Title), which is considered analogous to a masking tape. Sarkisian further disclose that the paint shield comprises an adhesive that is protected by a peelable strip of release paper (col. 4, lines 18-24).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to modify the masking tape system of Dahmen in view of Tuoriniemi by applying a release paper to the pressure sensitive adhesive layer as disclosed by Sarkisian. The motivation for doing so would have been to provide additional protection to the pressure sensitive adhesive layer.
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dahmen in view of Tuoriniemi, Liam, and Sarkisian.

Regarding instant claim 21, Dahmen discloses a striping tape made of a single piece of adhesive covered tape <15> having two rows of perforations <16> and <17> longitudinally thereof and having the face sides <18> and <19> covered with adhesive and material <20> between the rows of perforations that is free from any adhesive. Dahmen goes on to disclose that when the adhesive covered tape is applied to a surface for the use, the medial portion of material <20> is removed by tearing along the lines or rows of perforations <16> and <17> and leaving an opening between the sides <18> and <19> in which as stripe is painted (Figure 4; page 2, first column, lines 11-22).
	In a separate embodiment, Dahmen discloses the striping mask is roll packed (page 1, column 1, lines 26-32), which is construed to meet the limitation of “a tape provided in rolls” as required by the claims.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the separate embodiments of Dahmen to form a striping tape having the perforations and adhesive/non-adhesive regions that is roll packed as the embodiments are considered to be readily combinable with each other.
	Dahmen does not explicitly disclose the pressure sensitive adhesive and the release coating. Dahmen, further, does not explicitly disclose that the tape is planar 
	However, Tuoriniemi discloses a roll of masking tape comprising an elongated backing layer having a first and second surface, wherein said first surface has an outermost layer of pressure sensitive adhesive, and said second surface has an anti-stick coating that provides an easy release of the pressure sensitive adhesive (Claim 1). Tuoriniemi further illustrates that the masking tape is planar when unrolled (FIG. 2).
	Further, Lian discloses a caulking or grouting method comprising providing a roll of tape comprising two elongated adhesive strips formed on an adhesive backing, wherein the adhesive strips are spaced apart such that a channel is formed between said strips, wherein caulking is applied in the channel formed when the tape is applied to a surface and the backing material is peeled away (Claim 1). Lian discloses the tape roll that is folded along a centerline in the channel between the adhesive strips (Claim 1). Lian teaches that the folded edge insertable to allow for operation of the intended use of the tape in corner application (page 2, paragraph [0020]).
	The tape roll construction is construed to be similar to that of Dahmen in both tape constructions provide a masking means for applying a flowable substance to a surface in a specific, straight-line pattern.
	Further, Sarkisian discloses a paint roll shield (Title), which is considered analogous to a masking tape. Sarkisian further disclose that only a partial area of a 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to formulate the adhesive regions of Dahmen using the pressure sensitive adhesive of Tuoriniemi. The motivation for doing so would have been that pressure sensitive adhesives are art-recognized adhesive compositions that are suitable for the formation of masking tapes. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Furthermore, it would have been obvious to one of ordinary skill in the art to apply the anti-stick coating of Tuoriniemi to the side of the striping tape opposite of the adhesive of Dahmen. The motivation for doing so would have been provide easy release of the pressure sensitive adhesive tape when stored as a roll. Further, it would have been obvious to form the tape roll of Dahmen such that is planar when unrolled as illustrated by Tuoriniemi as the planar arrangement is an art recognized form of storing and dispensing a masking tape. Further, it would have been obvious to use the tape construction of Dahmen in the application of a caulking or grouting material as disclosed by Lian. The motivation for doing so would have been that Lian illustrates that a tape having a similar construction to that of Dahmen is capable of being used in the application of grout or caulking; thereby, expanding the use 
	Regarding the limitation “to provide a non-adhesive lip formed to be gripped to assist in removing the tape-exterior perimeter of said tape”, the prior art combination discloses the same structure as the claims, and is construed to be capable of forming the intended use limitation of the claim.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the objection to the abstract, the objection is withdrawn due to Applicant’s amendments.
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejections of record, the rejections are maintained because Applicant’s arguments are unpersuasive.
Broadly, Applicant contends that the claims are amended with the requirements set forth in the previous Office action to fully address the requirements under section 112.
	Applicant’s argument is unpersuasive because the amendments fail to address the indefiniteness rejections set forth above.
	Regarding claim 5, Applicant has not made clear what of the formulation is required (e.g., composition) is required to formulate it to be able to peel away once caulk is added.
	Regarding claim 14, Applicant has not made clear if the limitation “manual-pull” is a structural requirement or if it is merely the method by which the removable center is removed.
	Regarding claim 17, Applicant has not remedied the antecedent basis issues with respect to the limitation “the caulk”.

In response to Applicant’s arguments regarding the prior art rejections of record, the rejections are altered to address Applicant’s amendments. Applicant’s arguments, however, are unpersuasive.
Broadly, Applicant argues that the prior art reference combinations of record do not disclose or suggest all of the claimed limitations. Specifically, Applicant contends that none of the cited references disclose the required crease formed along a center of the tape between the perforated lines to facilitate positioning of the tape in a wall corner.
	Applicant’s arguments are unpersuasive. As cited in the rejection of claim 3 in the Office action mailed 17 September 2020, and cited in the rejection of at least .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796